                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 DEREK M. WILLIAMS,

                              Plaintiff,
        v.                                                        OPINION and ORDER

 DR. SCHMIDT, DR. BREEN,                                               14-cv-487-jdp
 DR. HAMILTON, and DR. OLBINSKI,

                              Defendants.


       This case is before the court on the third round of summary judgment. The only claims

remaining in the case are plaintiff Derek Williams’s claims that (1) defendant Todd Hamilton,

a psychologist, placed him in unconstitutionally harsh conditions of confinement while he was

on “observation” status at Green Bay Correctional Institution (GBCI), and (2) defendants

Steven Schmidt, Martha Breen, and Katie Olbinski, also psychologists, acted with deliberate

indifference to Williams’s mental health needs by refusing to assign him to a male psychologist

and persisting with treatment that they knew was ineffective. In a June 14, 2017 decision, I

directed the parties to supplement their briefing with facts and arguments addressing the

conditions-of-confinement claim and defendants’ entitlement to qualified immunity. Dkt. 89.

Having now reviewed the parties’ supplemental briefs, Williams’s supplemental proposed

findings of fact, and defendants’ responses, I conclude that Williams has failed to show that

Hamilton was deliberately indifferent to his conditions of confinement, but that there are

disputed issues of material fact relating to Williams’s mental health treatment claim. Therefore,

I will grant defendants’ motion as to the conditions-of-confinement claim but will deny the

motion as to the mental health claim. This case will be set for a telephonic status conference

so that a new trial schedule can be set.
                                           ANALYSIS1

A. Conditions of confinement

       Williams contends that Hamilton violated the Eighth Amendment by depriving him of

“humane conditions of confinement.” Farmer v. Brennan, 511 U.S. 825, 832 (1994). See also

Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006). An Eighth Amendment “conditions-of-

confinement” claim has two parts. First, the inmate must show that the alleged deprivation was

objectively, “sufficiently serious,” such that an official’s act or omission results in the “denial

the minimal civilized measure of life’s necessities.” Townsend v. Fuchs, 522 F.3d 765, 773 (7th

Cir. 2008) (citing Farmer, 511 U.S. at 834). This means that to defeat summary judgment,

Williams must show that a factfinder reasonably could conclude that the conditions of his

confinement “exceeded mere discomfort and were constitutionally unacceptable.” Estate of

Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (citations omitted). Second, the inmate

must show that the prison official acted with a subjectively culpable state of mind, known as

“deliberate indifference.” Deliberate indifference means that the official knew about the risk of

harm, had the ability to prevent the harm, and failed to do so. Mays v. Springborn, 575 F.3d

643, 648 (7th Cir. 2009).

       Williams’s conditions-of-confinement claims concern two periods he spent in

observation status at GBCI in 2011: January 31 to February 10, and March 21 to May 11 or



1
  The June 14, 2017 opinion and order, Dkt. 89, included an extensive discussion of the
background facts relevant to Williams’s claims. Rather than repeat those facts here, I will
assume familiarity with the general facts regarding Williams’s confinement at GBCI, his mental
health treatment history, and his sexual relationship with a now-deceased prison psychologist.
I have included supplemental facts within the analysis section as necessary to evaluate
Williams’s remaining claims.




                                                2
16. In previous summary judgment filings, Hamilton had argued that he was entitled to

summary judgment on Williams’s conditions-of-confinement claim on preclusion grounds and

on the merits. I concluded that preclusion principles did not bar Williams’s claim. As for the

merits, I ordered additional briefing because the parties had provided few findings about the

actual conditions faced by Williams and Hamilton’s knowledge of them.

       In his supplemental proposed findings of fact, Williams provides significant detail

regarding the conditions he endured in the observation cells. In particular, he alleges that for a

total of 66 days, 56 of which were consecutive, his experienced the following conditions in his

observation cells:

            •   Extreme isolation. Williams was confined to his small cell 24 hours a day and
                did not have access to recreation.

            •   Extremely cold temperatures. Williams estimates that the cell temperature was
                between 35 and 45 degrees because ice formed on the interior glass of his cell,
                he could see his own breath, and he would shake so violently from the cold
                temperatures that sometimes he had difficulty eating.

            •   Inadequate clothing. Williams’s only item of clothing was a sleeveless smock
                made from quilted material about one-half inch thick that reached his knees.
                He also had one blanket and a rubber mat that was approximately two inches
                thick. (There is some dispute about whether Williams had two blankets and no
                smock during some of the time he was on observation, but the dispute is
                immaterial.)

            •   Constant noise and sleep interruption. Correctional officers performed checks
                on Williams every 15 minutes while he was on observation. If Williams was
                asleep, the officers would kick or knock on Williams’s cell door until he woke
                up and moved. Additionally, other inmates in nearby cells would scream, yell,
                and kick the steel cell doors or the aluminum sinks in their cells, making nearly
                constant noise that prevented Williams from sleeping.

            •   Constant illumination. Williams’s cell was illuminated 24 hours a day by a
                bright overhead florescent light. The brightness of the light was enhanced by a
                reflector on the light fixture and the eggshell white color of cell walls. The light
                could be dimmed to a “night light” setting by staff, but staff never dimmed
                Williams’s light.


                                                 3
            •   A filthy cell. Williams’s cell was not cleaned adequately before he was placed in
                it. The walls were smeared with feces and urine and he was not permitted to
                clean the cell during his confinement.

            •   Lack of eyeglasses. Williams was not allowed to wear his prescription eyeglasses
                while in observation, so he was forced to squint excessively. He developed
                headaches as a result.

            •   Inadequate toilet paper and soap. Williams was given only three or four squares
                of tissue to use after he used the toilet. This was an insufficient amount to
                properly clean himself and his hands would become dirty. He also received an
                inadequate amount of soap. As a result, he often could not eat because his hands
                were too dirty.

       Williams has identified several deplorable conditions. But as defendants point out,

Williams’s conditions-of-confinement claim must be considered in the context of his status at

the time. Harsh and isolating conditions may not violate the Eighth Amendment if there were

no “feasible alternatives.” Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 666 (7th Cir. 2012).

See also Walker v. Shansky, 28 F.3d 666, 673 (7th Cir. 1994) (“Whether [segregation] does in

fact violate the Eighth Amendment depends on the duration and nature of the segregation and

the existence of feasible alternatives.”); Meriwether v. Faulkner, 821 F.2d 408, 416–17 (7th Cir.

1987) (“Obviously influencing whether prolonged segregation constitutes cruel and unusual

punishment is the existence of feasible alternatives.”). In this instance, Williams was placed in

observation because he was suicidal and had engaged in numerous acts of self-harm. Some of

the conditions identified by Williams are inherent in the observation placement for handling

suicidal prisoners. Suicidal inmates are removed from regular cells, isolated, and placed in

constantly-illuminated cells for their own protection, so that staff can monitor them more

closely. Clothing, blankets, eyeglasses, hygiene items, and other property items are prohibited

to reduce the inmate’s ability to engage in self-harm. Likewise, inmates on observation are not

permitted to leave their cells for recreation and are given bagged meals that must be eaten with

                                                  4
their hands to reduce the inmate’s ability to obtain items that could be used for self-harm. See

Cavalieri v. Shepard, 321 F.3d 616, 621 (7th Cir. 2003) (“[P]risons and jails have developed

procedures for dealing with prisoners who display suicidal tendencies, such as removing items

that could be used as a suicide weapon, like sheets or a study telephone cord, or not leaving

those prisoners unattended.”).

       That being said, Williams’s observation status does not justify all of the conditions

Williams has challenged, including the extreme temperatures, filthy cell, lack of soap, constant

bright lighting, and constant noise. Although Hamilton disputes whether the conditions were

as bad as Williams alleges, I must accept Williams’s description of his conditions as true at this

stage. Assuming Williams’s description of his conditions is accurate, Williams has described

conditions that arguably denied him the minimal civilized measure of life’s necessities.

       Several courts have concluded that exposing prisoners to extreme temperatures without

adequate protection from the cold could violate the Eighth Amendment. See, e.g., Townsend,

522 F.3d at 774 (“[C]onfinement in isolation without adequate clothing or bedding supports

Eighth Amendment claim.”) (citations omitted); Dixon v. Godinez, 114 F.3d 640, 642 (7th Cir.

1997) (prison must provide adequate shelter and “protection from extreme cold”). Conditions

that prevent sleep, such as excessive noise or constant illumination, may violate an inmate’s

Eighth Amendment rights. See, e.g., Walker v. Schult, 717 F.3d 119, 126 (2d Cir. 2013) (“[S]leep

is critical to human existence, and conditions that prevent sleep have been held to violate the

Eighth Amendment.”). Placing an inmate in a filthy cell without means to clean it may also

violate the Eighth Amendment. See, e.g., Budd v. Motley, 711 F.3d 840, 842 (7th Cir. 2013)

(“[U]nhygienic conditions, when combined with the jail’s failure to provide detainees with a

way to clean for themselves with running water or other supplies, state a claim for relief.”);


                                                5
Vinning-El v. Long, 482 F.3d 923, 924 (7th Cir. 2007) (prisoner held in cell for three to six days

with no working sink or toilet, floor covered with water, and walls smeared with blood and

feces); Isby v. Clark, 100 F.3d 502, 505–06 (7th Cir. 1996) (prisoner held in segregation cell

that allegedly was “filthy, with dried blood, feces, urine and food on the walls”). Therefore, I

will assume that Williams’s allegations are sufficient to satisfy the objective component of his

conditions-of-confinement claim. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014) (“We

must . . . construe the record in the light most favorable to the nonmovant and avoid the

temptation to decide which party’s version of the facts is more likely true.”).

       The critical issue is whether Williams’s evidence would permit a jury reasonably to find

that Hamilton was responsible for Williams’s conditions of confinement. To be liable under

§ 1983, Hamilton must have been “personally responsible” for the constitutional deprivation,

which means that he “must know about the conduct and facilitate it, approve it, condone it,

or turn a blind eye.” Matthews v. City of E. St. Louis, 675 F.3d 703, 708 (7th Cir. 2012) (citations

and quotation marks omitted).

       I can assume that Williams complained to Hamilton about the harsh conditions of his

observation cells. According to Williams, he told Hamilton about the harsh conditions of his

confinement on numerous occasions. Williams says that during Hamilton’s rounds in the

segregation unit, he complained to Hamilton repeatedly about the conditions of his

confinement. He says he told Hamilton on numerous occasions that his cell was filthy and

needed to be cleaned, that his cell was freezing and that he needed an extra blanket or socks,

that he was not receiving enough toilet paper to properly clean himself, that his hands were

dirty and he needed additional orders for soap, that he was not getting enough sleep, and that

he was becoming more anxious and depressed because of the constant illumination in his cell,


                                                 6
the noise in the unit, and the manner in which correctional officers conducted their rounds.

Hamilton denies that Williams complained to him about the various conditions discussed

above, but again, I must accept as true Williams’s version of events at this stage. Miller, 761

F.3d at 827.

       The closer question is whether Hamilton, after hearing Williams’s complaints, had the

responsibility or ability to alter any of the conditions about which Williams complained.

Hamilton argues that he did not have any personal involvement in creating, or have the

responsibility to alleviate, most of the conditions about which Williams complained.

Specifically, security staff, not Hamilton or the psychological services unit, was responsible for

cleaning the observation cells, distributing toilet paper and soap, and controlling cell lighting,

temperature, noise, and the manner of observation checks.

       “A prison official’s knowledge of prison conditions learned from an inmate’s

communications can, under some circumstances, constitute sufficient knowledge of the

conditions to require the officer to exercise his or her authority and to take the needed action

to investigate and, if necessary, to rectify the offending condition.” Vance v. Peters, 97 F.3d 987,

993 (7th Cir. 1996). This may be true even if the prison official is not generally responsible for

addressing the particular condition at issue. For example, “[i]f a prisoner is writhing in agony,

[a] guard cannot ignore him on the ground of not being a doctor.” Estate of Miller by Chassie v.

Marberry, 847 F.3d 425, 432 (7th Cir. 2017) (citations omitted). A prison warden who “knows

that a prisoner’s potentially very dangerous health condition is being ignored by the prison’s

guards and medical staff that she—the warden—supervises,” must attempt to help the prisoner.

Id. See also Haywood v. Hathaway, 842 F.3d 1026 (7th Cir. 2016) (finding warden had personal

involvement where, in response to grievance, he gave written instructions to the prison’s


                                                 7
engineering staff, received a report, and visited the scene, after which he explicitly found no

further problems existed). On the other hand, prison officials can divide and delegate tasks,

and “no prisoner is entitled to insist that one employee do another’s job.” Burks v. Raemisch,

555 F .3d 592, 595 (7th Cir. 2009). Additionally, prison officials “cannot be thought to be

reckless if the remedial step was not within their power.” Miller v. Harbaugh, 698 F.3d 956, 962

(7th Cir. 2012).

       In this instance, even if I assume that Williams was housed in harsh conditions and that

he complained repeatedly to Hamilton about them, Williams has not submitted sufficient

evidence to show that Hamilton acted with deliberate indifference to Williams’s complaints.

Although Hamilton says that he does not recall Williams complaining about any condition in

particular, he says that if Williams had complained about cell conditions that were controlled

by security staff, he would have told Williams to raise the complaints with security staff

directly. See, e.g., Hamilton Decl., Dkt. 102, ¶ 24 (“If Williams talked to me about how many

squares of toilet paper he needed, I would have told him to speak with security staff.”).

       Hamilton’s suggestion that Williams should have directed his complaints to security

staff makes sense. It is undisputed that the psychological services unit, and Hamilton

specifically, did not control the conditions of Williams’s cell. Although a psychologist (not

Hamilton) decided that Williams should be placed in observation for his own protection,

psychologists have no say as to which observation cell an inmate is assigned. Security staff

picked Williams’s cell and was responsible for ensuring that it was cleaned before he was

transferred to it. Once he was in the observation cell, security staff was responsible for

Williams’s cell conditions and his day-to-day care. Hamilton saw Williams once a day, at most,

during the brief time period during which Hamilton conducted rounds in the segregation unit,


                                               8
and only on the days that Hamilton was assigned to the unit. Thus, Hamilton knew about

Williams’s cell conditions based solely on his brief interactions with Williams. Hamilton may

have been able to observe some of the conditions, such as cold temperatures, during his brief

visits, but Hamilton was not in a position to observe how security staff conducted observation

checks throughout the day or whether and how often they dimmed the lights in Williams’s

cell. In contrast, security staff checked on Williams every 15 minutes, all day long, every day.

Security staff was in a far better position to observe and respond to the cell conditions about

which Williams complains. In fact, security staff appears to have been either responsible for

causing the harsh conditions or, at least, permitting them to go uncorrected.

       The record shows that Williams did complain to security staff about his cell conditions.

At his deposition, he says he complained to “various” correctional officers about his cell

temperature. Williams’s Dep., Dkt. 66, at 30. Williams submitted declarations from two

inmate witnesses who say that they heard Williams complaint “constantly” to Captain Schultz

in the segregation unit about his cell conditions, including the cold temperatures, loud noises

and insufficient toilet paper. Dkt. 92 and Dkt. 93. Williams does not say whether he told

Hamilton that he had tried to address his cell conditions with security staff.

       On this factual record, I am not persuaded that Hamilton should be liable for security

staff’s failure to address Williams’s harsh cell conditions. Hamilton did not supervise security

staff and Williams has submitted no evidence suggesting that Hamilton had any ability or

authority to change Williams’s cell conditions. This is not a situation in which a prison official

was aware of a substantial risk of harm but “refus[ed] or declin[ed] to exercise the authority of

his or her office.” Arnett v. Webster, 658 F.3d 742, 755–56 (7th Cir. 2011). See also Haywood,

842 F.3d at 1033 (warden could be liable for conditions-of-confinement claim because he was


                                                9
“individual in the position to remedy [the conditions]”). Hamilton could have passed on

Williams’s complaints about his cell conditions to security staff. But Williams has submitted

no evidence suggesting that Hamilton’s passing on complaints from Williams would have had

any influence on security staff, particularly where security staff was necessarily aware of

Williams’s cell conditions already. See Daugherty v. Page, 906 F.3d 606, 611–12 (7th Cir. 2018)

(plaintiff cannot succeed on a conditions-of-confinement claim without submitting “any

evidence about what either defendant may have done or not done” to change the conditions).

Nor has Williams cited any legal authority suggesting that someone in Hamilton’s position

could be liable under the Eighth Amendment for failing to tell other prison officials, over whom

he has no supervisory authority and who were aware of the conditions already, that the

conditions should be changed.

       In sum, although I am sympathetic to Williams’s complaints about the conditions in

which he was held, I am not persuaded that Hamilton could be liable for those conditions.

Accordingly, I will grant summary judgment to Hamilton on Williams’s conditions-of-

confinement claim.

B. Mental health treatment

       In the June 14, 2017 opinion and order, I concluded that Williams had raised a genuine

dispute of material fact regarding whether defendant psychologists Steven Schmidt, Martha

Breen, and Katie Olbinski violated his Eighth Amendment rights by failing to provide him with

adequate mental health treatment. Dkt. 89 at 23. Specifically, the testimony of Williams’s

expert, Dr. Kenneth Robbins, raised a genuine factual dispute about whether defendants

Schmidt, Breen, and Olbinski acted so far outside the scope of accepted medical practice that

they were not using medical judgment when they assigned Williams a female psychologist and


                                              10
persisted in ineffective talk therapy despite knowing about his past trauma with a female prison

psychologist. Id. at 22. However, I gave the parties the opportunity to file additional arguments

regarding defendants’ entitlement to qualified immunity on this claim. After considering the

parties’ arguments, I conclude that defendants are not entitled to qualified immunity.

       A prison official is immune from suit if the constitutional right at issue was not clearly

established at the time of the violation, and thus a reasonable officer would not have known

that his conduct was unlawful. Mitchell v. Kallas, 895 F.3d 492, 499–500 (7th Cir. 2018). In

deciding whether a right was clearly established, it is essential to assess the case at the right

level of specificity. White v. Pauly, 137 S. Ct. 548, 551–52 (2017). This means that the “clearly

established law must be ‘particularized’ to the facts of the case.” Id. at 552. But the particularity

requirement “does not go so far as to mandate a mirror-image precedent from the Supreme

Court or [court of appeals].” Mitchell, 895 F.3d at 500.

       Defendants argue that they are entitled to qualified immunity because Williams cannot

point to clearly established law stating that “an inmate is constitutionally entitled to choose

the gender of his mental health practitioner.” Dft.’s Br., Dkt. 100, at 5. But defendants have

defined the right at issue too narrowly.

       The “right to be free from deliberate indifference” to serious medical and mental health

needs under the Eighth Amendment is well established. Estate of Clark v. Walker, 865 F.3d 544,

551–52 (7th Cir. 2017) (citing Hall v. Ryan, 957 F.2d 402, 404–05 (7th Cir. 1992) (“It was

clearly established in 1986 that police officers could not be deliberately indifferent to a detainee

who is in need of medical attention because of a mental illness or who is a substantial suicide

risk.”); Hayes v. Snyder, 546 F.3d 516, 528 (7th Cir. 2008) (“It has been established for decades

that prison physicians violate inmates’ constitutional rights when they deliberately disregard


                                                 11
an inmate’s serious medical condition.”); Sanville v. McCaughtry, 266 F.3d 724, 734 (7th Cir.

2001) (“The need for a mental illness to be treated could certainly be considered a serious

medical need.”). As the Court of Appeals for the Seventh Circuit stated recently, the Eighth

Amendment duty “need not be litigated and then established disease by disease or injury by

injury.” Id. at 553 (rejecting a highly specific framing of the right at stake). See also Estate of

Perry v. Wenzel, 872 F.3d 439, 460 (7th Cir. 2017) (same).

       For example, in Mitchell, 895 F.3d at 499–500, a prisoner brought an Eighth

Amendment claim based on being denied hormone treatment for her gender dysphoria. The

defendant doctor argued that he was entitled to qualified immunity because “no binding

decision guarantees inmates the right to a speedier gender dysphoria evaluation or short-term

hormone therapy prior to release.” Id. at 499. The court of appeals rejected the state’s framing

of the right at issue as too narrow, and concluded that the right at issue was “whether a prison

doctor would have known that it was unconstitutional never to provide a person with the

appropriate treatment for her particular case.” Id. (emphasis in original). The court of appeals

concluded that it had been clearly established for years that “leaving serious medical conditions

. . . untreated can amount to unconstitutional deliberate indifference.” Id. It was also clearly

established that providing treatment that does “nothing” to treat the serious medical condition

can be deliberate indifference. Id. (“And even if the therapy sessions addressed [plaintiff’s]

gender dysphoria to a degree, she may still recover if they did nothing actually to treat her

condition.”).

       In this instance, the legal standard for Eighth Amendment medical and mental health

care claims was clearly established by 2011 and 2012, and the disputes raised by the parties

are largely factual, rather than legal. Defendants concede, at least for purposes of summary


                                                12
judgment, that Williams had serious mental health needs that required treatment. By 2011, a

prison psychologist would have known that it was unconstitutional to provide treatment for

Williams’s serious mental health needs that was totally ineffective or actually harmful. See id.

at 499–500 (explaining that plaintiff could succeed on claim regarding denial of hormone

therapy because “[p]rison officials have been on notice for years that leaving serious medical

conditions . . . untreated can amount to unconstitutional deliberate indifference.”). According

to Dr. Robbins’s opinion, assigning Williams to female psychologists for talk therapy was

ineffective and did nothing to address Williams’s mental health needs.

       On the other hand, the facts of this case may be distinguishable from those in Mitchell,

because Williams’ mental health needs were not necessarily “untreated.” Here, the evidence

shows that Williams received treatment in addition to talk therapy with female psychologists

to address his mental health needs, including monthly psychiatric appointments and

medication. But the facts regarding the effectiveness of this treatment are disputed.

Dr. Robbins gave the opinion that Williams would be functioning well in prison if he were

receiving appropriate treatment but, because he was not, Williams’s “condition has not

improved.” Robbins’ Dep., Dkt. 69, at 18. Thus, as in Mitchell, if the treatment Williams

received did “nothing actually to treat h[is] condition,” or actually made his condition worse,

Williams may still succeed on his Eighth Amendment claim despite receiving some treatment.

In light of Dr. Robbins’s opinions, defendants are not entitled to summary judgment on the

ground of qualified immunity. Williams’s claim that he was denied adequate mental health

treatment must proceed to trial.




                                              13
                                    ORDER

IT IS ORDERED that:

1. Defendants’ motion for summary judgment, Dkt. 71, is GRANTED with respect to
   plaintiff Derek Williams’s conditions-of-confinement claim against defendant Todd
   Hamilton, and DENIED with respect to plaintiff’s claim that defendants Steven
   Schmidt, Martha Breen, and Katie Olbinski acted with deliberate indifference to
   plaintiff’s mental health needs by refusing to assign him to a male psychologist and
   persisting with treatment that they knew was ineffective.

2. The clerk of court is directed to set this case for a telephonic scheduling conference
   before the magistrate judge for the purposes of setting a new trial schedule.

Entered March 5, 2019.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                       14
